            Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 1 of 28



                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

 CHRISTINA SMITH, individually and as next
 friend of her son, Joshua England,
                               Plaintiff,
                      – against –                                 COMPLAINT AND
                                                                   JURY DEMAND
 JOE ALLBAUGH, CARL BEAR, ROBERT
 BALOGH, WENDELL MILES, LAURA HAYS,
                                                                 CASE NO. CIV-19-470-G
 LAURA NOBLE, OKLAHOMA DEPARTMENT
 OF CORRECTIONS OFFICERS JOHN DOES #1-
 10, and CASE MANAGER RICHARD ROE;
                               Defendants.



                                PRELIMINARY STATEMENT

               1.      Plaintiff Christina Smith brings this civil rights action, individually and as

next friend of her son, Joshua England. Joshua died on May 29, 2018 while incarcerated at Joseph

Harp Correctional Center in Lexington. He was 21 years old. Joshua’s tragic and utterly

unnecessary death was caused by the callous and deliberate indifference to his serious medical

condition shown by medical providers and correction officers at Joseph Harp.

               2.      Joshua was serving a short prison sentence—his first and only prison

sentence—when he began to experience the classic signs of appendicitis, including intense stomach

pain. On at least five separate occasions over the course of seven days, Joshua sought medical

treatment from prison staff at Joseph Harp. On each occasion, Joshua complained of severe

abdominal pain and presented with classic symptoms of acute appendicitis. He begged for help.

Prison staff refused to provide even the most basic medical treatment for Joshua. Prison staff failed

to give Joshua a proper clinical abdominal examination and, when his condition dramatically

worsened, failed to send him to a nearby medical facility for a CAT scan or surgical evaluation, as




                                                 1
            Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 2 of 28



required by commonly accepted medical procedure. Instead, corrections officers and medical staff

belittled Joshua, and did nothing as Joshua, suffering extreme pain, rapidly deteriorated. As a result

of Defendants’ callously indifferent treatment, Joshua died alone in his prison cell with a ruptured

appendix, after suffering the excruciating agony of acute peritonitis. Defendants then falsified

medical records to attempt to cover up their shocking misconduct.

               3.      Joshua was scheduled to be released from prison in September 2018, less

than three months after he died. Joshua’s untimely and excruciating death was entirely preventable,

if only he had been provided with minimally adequate medical care. Defendants’ actions were

contrary to law, contrary to sound medical practice, and contrary to the norms of a civilized society.

This complaint, arising from these tragic, outrageous, and unlawful acts, seeks compensatory and

punitive damages, costs, disbursements, and attorneys’ fees pursuant to applicable state and federal

law.

                                             PARTIES

               4.      Joshua England was a citizen of the United States and resided at the Joseph

Harp Correctional Center, Cleveland County, at the time these events occurred. He was also a

member of the Choctaw Nation.

               5.      Christina Smith is Joshua’s mother. She is a citizen of the United States and

a resident of Oklahoma.

               6.      At all times relevant hereto, Defendant Joe Allbaugh was the Director of the

Oklahoma Department of Corrections (“DOC”), acting in the capacity of agent, servant, and

employee of the State of Oklahoma, within the scope of his employment as such, and acting under

color of state law. On information and belief, Allbaugh, as Director of the DOC, was responsible

for the supervision and conduct of all DOC matters, and was responsible for the training,

supervision, and conduct of all DOC personnel, including the Defendants referenced herein. As


                                                  2
              Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 3 of 28



Director, Allbaugh was also responsible for the care, custody, and control of all inmates housed in

the DOC’s prisons, including the creation and oversight of on-site medical treatment programs for

inmates of prison facilities, including Joseph Harp. In addition, at all relevant times, Allbaugh was

responsible for enforcing the rules of the DOC, and for ensuring that DOC personnel obeyed the

laws of the United States and of the State of Oklahoma.

                7.      At all times relevant hereto, Defendant Carl Bear was the Warden of the

Joseph Harp within the DOC, acting in the capacity of agent, servant, and employee of the State of

Oklahoma, within the scope of his employment as such, and acting under color of state law. As

Warden, his responsibilities included the care, custody, and control of all inmates, as well as the

supervision of all staff.

                8.      Defendants Allbaugh and Bear (collectively “the Senior Defendants”) were,

at all times relevant hereto, senior officials who exercised policymaking, supervisory, and

disciplinary authority on behalf of the DOC. The Senior Defendants are sued in their individual

capacities.

                9.      On information and belief, at all times relevant hereto, Defendant Robert

Balogh was a physician employed by the DOC and assigned to Joseph Harp, where he was

responsible for the provision of appropriate medical care to patients, including Joshua.

                10.     On information and belief, at all times relevant hereto, Defendant Wendell

Miles was a physician’s assistant employed by the DOC and assigned to Joseph Harp, where he

was responsible for the provision of appropriate medical care to patients, including Joshua.

                11.     On information and belief, at all times relevant hereto, Defendant Laura

Hays was a licensed practical nurse employed by the DOC and assigned to Joseph Harp, where she

was responsible for the provision of appropriate medical care to patients, including Joshua.




                                                 3
            Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 4 of 28



               12.     On information and belief, at all times relevant hereto, Defendant Laura

Noble was a licensed practical nurse employed by the DOC and assigned to Joseph Harp, where

she was responsible for the provision of appropriate medical care to patients, including Joshua.

               13.     On information and belief, at all times relevant hereto, Defendants Balogh,

Miles, Hays, and Noble (“the Medical Defendants”) were physicians, physician’s assistants, and

nurses employed by the DOC who participated in and/or had knowledge of and failed to intervene

in the denial of adequate medical care to Joshua. Their duties to provide medical care to inmates at

Joseph Harp included but were not limited to caring for all patients in their assigned areas at Joseph

Harp, which included but was not limited to cell visits, physical examinations, identification of

acute conditions, design and implementation of appropriate plans to facilitate care, provision of

medications, coordination of treatment with other providers, direct oversight and supervision of

nursing staff, and/or provision of emergency medical care. At all relevant times hereto, the Medical

Defendants were acting under color of state law and within the scope of their capacities as agents,

servants, employees, and/or contracted personnel of the State of Oklahoma. Their responsibilities

were required to be carried out in a manner consistent with the legal mandates that govern the

operation of Oklahoma prisons, including DOC policies, procedures, directives, and protocols, in

addition to all relevant local, state, and federal statutes and regulations. The Medical Defendants

are sued in their individual capacities.

               14.     On information and belief, at all times relevant hereto, Officers John Doe

#1-10 (“Officer Defendants”) were DOC officers working at Joseph Harp, who participated in

and/or had knowledge of and failed to intervene in the denial of adequate medical treatment to

Joshua. At all times relevant hereto, the Officer Defendants were acting under color of state law

and within the scope of their capacities as agents, servants, and employees of the State of Oklahoma.




                                                  4
            Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 5 of 28



The Officer Defendants are sued under fictious designations because Plaintiff has been unable to

ascertain their names and shield numbers, despite reasonable efforts to do so. The Officer

Defendants are sued in their individual capacities.

               15.     On information and belief, at all times relevant hereto, Defendant Richard

Roe worked for the DOC as a case manager at Joseph Harp. He participated in and/or had

knowledge of and failed to intervene in the denial of adequate medical treatment of Joshua. At all

times relevant hereto, Defendant Roe was acting under color of state law and within the scope of

his capacity as agent, servant, and employee of the State of Oklahoma. Defendant Roe is sued under

a fictious designation because Plaintiff has been unable to ascertain his name and shield number,

despite reasonable efforts to do so. Defendant Roe is sued in his individual capacity.

                                 JURISDICTION AND VENUE

               16.     This action arises under the Fourth, Eighth, and Fourteenth Amendments to

the United States Constitution, 42 U.S.C. §§ 1983 and 1988, and Oklahoma state common law.

               17.     The jurisdiction of this Court is predicated upon 28 U.S.C. §§ 1331,

1343(a)(3) and (4), 1367(a), and the laws of the State of Oklahoma.

               18.     The acts complained of occurred in the Western District of Oklahoma, and

venue is lodged in this Court pursuant to 28 U.S.C. § 1391(b)(2).

                                         JURY DEMAND

               19.     Plaintiff demands trial by jury in this action.

                                    STATEMENT OF FACTS

               20.     Joshua England was born on May 14, 1997. He grew up in northwest

Oklahoma. His childhood was sometimes difficult, as he moved between his mother’s home, his

cousin’s home, his girlfriend’s parents’ home, and foster homes.

               21.     By his late teens, Joshua had begun to turn his life around. He wanted to


                                                  5
            Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 6 of 28



finish high school. He dreamed of starting a family. His Christian faith was important to him, and

he found solace in his church community.

               22.     Joshua worked with the cattle at the local sale barn. He loved animals,

especially horses, and hoped to operate his own ranch one day on a small piece of land he was set

to inherit from his grandfather. He loved fishing and had told his former girlfriend that he wanted

to take her fishing as soon as he was released from prison.

               23.     In June 2017, just after his 20th birthday, Joshua was arrested and charged

with fourth degree arson and other related charges. He was sentenced to serve 343 days in prison.

He had never before served time in prison.

               24.     On October 6, 2017, Joshua was admitted to DOC custody at the Lexington

Assessment and Reception Center (“LARC”). He was later transferred to the Bill Johnson

Correctional Center, and then to Joseph Harp.

               25.     Joseph Harp is located in Lexington, Oklahoma, less than two miles from

LARC. On information and belief, there is an infirmary at LARC that can provide a higher level of

care than is available at Joseph Harp.

               26.     When Joshua arrived at Joseph Harp on or about February 22, 2018, he

underwent a physical examination and medical evaluation. The intake screening showed that Joshua

was in generally good health.

               27.     Joshua slowly adjusted to life at Joseph Harp. He participated in a weekly

Saturday night Bible study group.



Joshua’s First Complaint to Medical Staff of Severe Stomach Pain

               28.     On May 22, 2018, Joshua submitted a sick call request to be seen by the

prison health clinic staff, complaining of severe abdominal pain. He reported that he had been


                                                 6
               Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 7 of 28



vomiting all night and reporting that he appeared to be vomiting blood. “[M]y stomach hurts so so

bad,” he wrote on the form requesting health services, depicted below:




                              Figure 1: Request for Health Services (5/22/18)

                 29.   Defendant Hays, an LPN, saw Joshua in the clinic that morning. Joshua

described his pain as a level 8. According to the clinic’s records, Joshua had lost nearly six pounds

in six days.

                 30.   Although Defendant Hays noted that Joshua was holding his abdomen and

“guarding” it throughout the appointment—textbook signs of appendicitis—she did not conduct a

complete abdominal exam.

                 31.   Defendant Hays gave Joshua Pepto-Bismol, sent him away, and told him to

come back if his pain did not improve in three days. No doctor was called. No surgeon was called.



                                                      7
            Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 8 of 28



               32.    Joshua’s pain worsened.

               33.    Around this time, other prisoners at Joseph Harp noticed that Joshua had lost

a dramatic amount of weight and described that his eyes were sinking into his face.



Joshua’s Second Complaint to Medical Staff of Severe Stomach Pain

               34.    The next day, May 23, 2018, Joshua submitted another sick call request,

complaining that the pain in his stomach was so bad that he could “barely breath.”

               35.    In his form requesting health services, depicted below, Joshua wrote that he

could not sleep or eat anything.




                               Figure 2: Request for Health Services (5/23/18)

               36.    Joshua was seen in the clinic in the afternoon, where he was treated by




                                                     8
               Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 9 of 28



Defendants Hays and Miles. Joshua described his pain as a level 10. His pulse was racing, at 102

beats per minute—dramatically higher than normal ranges for men his age, and far above the 61

beats per minute he had recorded at the clinic just the day before. He reported that there was blood

in his stool. Again, no Medical Defendant conducted a complete abdominal exam on him.

                 37.   Despite Joshua’s alarming and deteriorating condition, Defendants took no

meaningful action to help him. Joshua was given magnesium citrate, a laxative, and was sent back

to his cell.

                 38.   Joshua’s rapid heart rate and elevated blood pressure, combined with his

complaints of severe pain and report of rectal bleeding, should have alerted the medical staff and

the Medical Defendants that he needed to be seen immediately by a physician. However, once

again, Joshua was not seen by a physician and was not given a complete abdominal exam.

Joshua’s Third Complaint to Medical Staff of Severe Stomach Pain

                 39.   Joshua was still in excruciating pain. During this time, Joshua was sleeping

on a mattress on the floor of his cell because he lacked the strength to climb his top bunk. As

observed by inmates and prison staff, Joshua was openly and obviously extremely ill.

                 40.   Joshua submitted another sick call request that same day for medical

treatment: “my stomach hurts so bad. . . . it’s hard to breathe and sleep . . .”, as shown below.




                                                  9
            Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 10 of 28




                               Figure 3: Request for Health Services (5/23/18)

               41.     In response to Joshua’s third request for medical help, on May 24, 2018,

Defendant Hays wrote: “You were seen on 5/23/18,” and refused to see him.

               42.     On information and belief, Joshua appeared at the medical clinic between

May 22 and May 29 in tears on at least one occasion.

               43.     Joshua reported to other prisoners that medical staff at the clinic were making

fun of him and did not take his complaints seriously.



Joshua’s Fourth Complaint to Medical Staff of Severe Stomach Pain

               44.     Three days later, on May 26, 2019, Joshua again requested medical help,

writing on the sick call slip that his “stomach hurts so so bad its [sic] hard to breath [sic].” He also




                                                      10
           Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 11 of 28



complained that he could not lie down, as shown below.




                                Figure 4: Request for Health Services (5/26/18)

               45.     That morning, Defendants Noble and Miles saw Joshua in the clinic. He

again complained of severe pain, rating it a level 9 out of 10, and had an elevated pulse. Defendants

wrote in his medical chart that Joshua’s symptoms began two days ago, although in fact Joshua had

been coming to the clinic complaining of severe abdominal pain starting four days earlier.

               46.     Even after Joshua had been complaining about pain for at least four days, the

Medical Defendants still failed to perform a complete abdominal exam.

               47.     On May 26, 2019, Defendant Balogh was notified of Joshua’s condition,

apparently by phone. Defendant Balogh did not visit Joshua in person or examine him. Instead, he

ordered that Joshua be given Ibuprofen and be told to drink plenty of fluids and eat fibrous foods.


                                                     11
             Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 12 of 28



               48.     After days of complaining about severe pain and presenting with alarming

vital signs, this was the first time that medical staff consulted a doctor about Joshua. Still, neither

Defendant Balgoh nor any other physician ever personally examined Joshua or provided adequate

treatment.

               49.     Joshua continued to suffer. He was unable to go to his prison job or even to

the cafeteria to eat. He was not showering. He remained in his cell, often lying on the floor and

crying in agony.

               50.     Multiple witnesses who saw Joshua in the days leading to his death observed

that he was not eating or drinking, he had lost significant weight, his skin color had changed, he

reported stabbing pain to his right side (including by pointing and holding his abdomen), and he

seemed different mentally: slow, not “with it,” and not in his “right mind.”

               51.     On information and belief, Officers Doe #1-10 saw Joshua suffering in pain

and lying on the floor of his cell but did nothing to intervene and ensure he received medical care.



Joshua’s Fifth Complaint to Medical Staff of Severe Stomach Pain

               52.     On the morning of May 29, 2018, Joshua submitted a fifth sick call request,

and begged medical staff at Joseph Harp for help, telling them that he was “short of breath” and

that his “stomach hurts,” as depicted below:




                                                  12
           Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 13 of 28




                               Figure 5: Request for Health Services (5/29/18)

               53.    On the morning of May 29, 2018, Joshua again visited the clinic. His medical

record reflects that his chief complaint was “Can’t breathe.”

               54.    He had lost twelve pounds in less than two weeks.

               55.    Witnesses who saw Joshua that day near the clinic report that he was hyper-

ventilating, doubled-over because of pain (or curled in fetal position), rocking back and forth, and

crying.

               56.    Defendant Hays later noted in Joshua’s chart that he appeared “distraught,”

he was “sweating profusely,” and his heart rate and respiratory rate were not within normal limits.

               57.    While he was the clinic, medical staff took an EKG of Joshua’s heart. It

showed that his heart rate was at a shocking 158 beats per minute.



                                                    13
           Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 14 of 28



               58.     The EKG results should have alerted clinic staff that Joshua was facing a

dire medical emergency and that he needed life-saving intervention at a hospital immediately.

Instead, Defendants continued to ignore Joshua and his complaints, and failed to render an

abdominal examination.

               59.     Rather than being rushed to an outside hospital in light of the clear medical

emergency, Joshua was instructed to sit and wait at the clinic longer to see the provider.

               60.     Unable to bear the pain, Joshua returned to his cell rather than wait any

longer.

               61.     Back at his cell, Joshua was saying things that didn’t make sense, making

sounds, and appeared to be imagining things.

               62.     According to Joshua’s medical records, Defendants Hays only notified

Defendant Miles of Joshua’s visit to the clinic, and not a physician.

               63.     If a physician adhering to reasonable standards of care had seen the EKG

results on the morning of May 29, 2018, the physician would have immediately recognized Joshua’s

dire condition. The physician would have begun standard emergency appendicitis protocols to get

Joshua to a hospital—and into surgery—immediately.

               64.     Despite the critical nature of Joshua’s symptoms, including his massively

elevated heart rate and rapid and shallow breathing notable enough to include in his medical chart,

Defendants did nothing to provide emergency medical treatment to Joshua on May 29.

               65.     On information and belief, after Joshua left the clinic unable to wait to be

treated, Defendant Hays and other Joseph Harp employees, including Case Manager Richard Roe

and Officer John Doe #10, went to Joshua’s cell. Several inmates witnessed DOC staff taking a

video camera to Joshua’s cell, apparently to video record Joshua in his final, dying moments.




                                                 14
            Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 15 of 28



                66.    On information and belief, Joshua told Defendants that he could not walk

back to the clinic.

                67.    On information and belief, instead of bringing a stretcher or a wheelchair to

transport Joshua back to the clinic or hospital, or calling for an ambulance, Defendants recorded a

video of Joshua as he lay dying in his cell, ostensibly to document his “refusal” of medical care.

Defendants have refused to release a copy of the video to Joshua’s family.

                68.    At this point, Joshua was in obvious extreme distress and obviously delirious

from pain and probable shock. Any reasonable lay person would have recognized that Joshua was,

at this point, incapable of rational thought and decision-making.

                69.    Defendant Hays wrote in the medical chart that Joshua “waived sick call

appointment.”

                70.    Defendant Hays filled out a “Waiver of Treatment/Evaluation,” which she

forced Joshua to sign despite his clear extreme distress and delirious state, as even evidenced by his

shaky signature, and despite Defendant Hays’ own statement, on the waiver form, that Joshua faced

“possible death,” as depicted below:




                                                 15
           Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 16 of 28




                             Figure 6: Waiver of Treatment/Evaluation (5/29/18)

              71.     Defendants’ conduct was a complete deviation from reasonable standards of

medical care. A reasonable medical provider would have readily recognized that Joshua was not

competent to refuse medical treatment. He could not make an informed and voluntary choice

regarding his medical treatment: he was too sick, and hours from death.

              72.     Indeed, a reasonable medical provider would know that Joshua was not

refusing treatment but rather demonstrating that he was too sick to walk on his own—and that

emergency services were needed immediately. This is precisely the situation in which a wheelchair


                                                    16
            Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 17 of 28



or stretcher is required to transport a patient.

                73.     Despite Defendants’ own recognition that Joshua would likely die without

immediate emergency care, Defendants knowingly and intentionally left Joshua in his cell to die,

attempting to justify their conduct by coercing Joshua to sign a release form when he was plainly

extremely ill, very close to death, and incapable of rational thought or decision-making.

                74.     Despite his obvious distress, delirium and deteriorating health, Defendants

failed to transport Joshua to the clinic via ambulance or stretcher, call an ambulance, or take any

other steps to protect his health and safety.

                75.     Just hours later, at 4:43pm, after languishing in delirium and unimaginable

pain, Joshua died alone on the floor of his prison cell. He had turned 21 years old two weeks earlier.

                76.     An autopsy performed by the Office of the Chief Medical Examiner later

determined that Joshua had died of a ruptured appendix with acute peritonitis, a condition that is

survivable with appropriate, standard medical treatment.

                77.     If Defendants had provided Joshua with appropriate medical care, he would

not have died of a ruptured appendix on May 29, 2018.

Defendants Attempt to Cover Up Their Egregious Failures to Care for Joshua

                78.     Recognizing that Joshua’s death was preventable and that it revealed their

shockingly deficient care of him, Defendants sought to cover up their misconduct.

                79.     At 8:08 pm, four hours after Joshua was found dead his cell, Defendant Hays

wrote a note in Joshua’s chart purporting to document Joshua’s early morning clinic visit on May

29, 2018. Providing far more detail than any of Joshua’s prior clinic notes, Defendant Hays wrote

that Joshua’s vital signs had been “within normal limits except HR and Resp,” though she did not

record the specific rates. This was an absurd and obviously false note given that Joshua’s critical




                                                   17
           Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 18 of 28



vital signs were far outside normal limits: His heart rate was 158 beats per minute.

               80.       Defendant Hays further stated that Joshua was in “no distress” and “little to

no distress” when she left him in his cell on the morning of May 28, 2019—an implausible and

obviously false claim, given his complaints of pain and his death only hours later of acute

peritonitis. Defendant Hays’ falsified note lists the time of service provided to Joshua as 8:08pm,

but of course, he had been dead for hours by that point.

               81.       The Officer and Medical Defendants, who were responsible for Joshua’s

care, utterly disregarded Joshua’s serious medical condition and deliberately ignored Joshua’s need

for medical treatment.

               82.       Joshua experienced extreme pain and suffering, emotional distress, and death

as a result of Defendants’ misconduct, including but not limited to their cruel and unusual treatment

of Joshua, their deliberate indifference to his medical needs, and their medical malpractice.

               83.       Joshua’s mother, Plaintiff Christina Smith, suffered extensive emotional

distress and grief at the sudden and preventable death of her son.

               84.       Had Joshua received adequate and appropriate medical care and supervision

and intervention when he became ill, his death would have been prevented.


Joshua’s Death Evidences a Culture of Disregard for Prisoners’ Health at Joseph Harp

               85.        Joshua’s death resulted from a culture of unconstitutional disregard for the

inmates in DOC’s care: Joshua’s deteriorating health and mental status were observed over the

course of this six day period by many DOC officers, supervisors, and administrators, together with

clinicians employed by DOC, all of whom showed deliberate indifference to Joshua’s serious

medical needs by failing to provide the very basics of medical care and failing to take appropriate

action in a timely manner to a medical emergency which resulted in Joshua’s death.



                                                  18
           Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 19 of 28



               86.     For years, Oklahoma prisons have been saddled with incompetent and

inadequate medical services. A 2012 report by The Oklahoman found that over a third of all doctors

employed by DOC had been sanctioned during their medical careers, often for abusing drugs and

writing fraudulent prescriptions.

               87.     Included in that number are two of the medical providers responsible for

Joshua’s care in the days leading to his death: Defendants Miles and Balogh.

               88.     In 2010, Defendant Balogh was disciplined by the Oklahoma Bureau of

Narcotics and Dangerous Drugs (“BNDD”) after admitting that he was addicted to pain medication

and that he used cocaine recreationally. He also admitted to “diverting drugs of patients by requiring

patients to bring all medications to an appointment, and then taking ‘handfuls’ of the drugs for

himself,” according to the BNDD Order.

               89.     Defendant Balogh was fined $10,000 by the BNDD and placed under a 5-

year probation—but kept his medical license and ultimately secured a job as the responsible

physician for inmates at Joseph Harp—where he failed to provide minimally adequate medical care

to Joshua when he presented with the classic symptoms of appendicitis.

               90.     According to The Oklahoman’s report, Defendant Miles, whom had his

physician’s assistant license revoked in the 1980s for writing fake prescriptions for himself, and

was disciplined again in 1996 for substance abuse problems, after which he was placed on

probation. Still, he found a job at DOC—where he ignored Joshua’s complaints for a week before

Joshua died of a preventable illness.

               91.     The Senior Defendants endangered Joshua by improperly hiring,

supervising, and retaining Defendants Balogh and Miles on staff.

               92.     The Senior Defendants were aware of the grossly deficient medical care




                                                 19
             Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 20 of 28



provided to inmates at Joseph Harp but took no steps to correct it or to hire appropriate medical

providers.


Joshua’s Painful, Tragic Death Was Preventable and Unnecessary

                 93.      Acute appendicitis is easily treatable. Joshua England should not have died

from the condition. Before his death, Joshua made five written requests for medical care all of

which signaled clear signs of appendicitis. Defendants failed each time to render any meaningful

care. If Defendants had provided proper treatment, care, and monitoring at any point after Joshua

made his first request for treatment, Joshua would not have died.

                 94.      One in 10 people will suffer from appendicitis in their lifetime. Most often,

appendicitis presents in patients between the ages of 10 and 30, with a “predominance among

patients presenting before age 30, with a male-to-female ratio of approximately 3:2.”1

                 95.      Appendicitis occurs when the lining of the appendix becomes inflamed or

infected, either caused by a back-up of stool and or a swelling of lymph tissue, and as a result the

bacteria there becomes stuck and multiplies. This causes excruciating pain and ultimately leads to

a rupture, if left untreated.2

                 96.      The initial signs of appendicitis are clear: Patients begin to feel sharp pain in

and around the bellybutton as well as in the lower right quadrant of their abdomen.3

                 97.      As inflammation worsens, the patient, begins to experience severe

discomfort. The blockage of bacteria and the subsequent infection leads to nausea and vomiting,




1
  Ronald F Martin, Acute Appendicitis in Adults: Clinical Manifestations and Differential Diagnosis, Uptodate.com,
https://www.uptodate.com/contents/acute-appendicitis-in-adults-clinical-manifestations-and-differential-diagnosis.
2
  See Appendicitis, Mayo Clinic (2018), https://www.mayoclinic.org/diseases-conditions/appendicitis/symptoms-
causes/syc-20369543 (last visited Mar 14, 2019).
3
  Id.



                                                        20
             Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 21 of 28



severe loss of appetite, fever, abdominal bloating, and pain that is exacerbated by walking,

coughing, or making the slightest of movements.4

                  98.      Joshua repeatedly complained of these exact symptoms.

                  99.      Because untreated appendicitis can be fatal, the American Medical

Association (“AMA”) advises that patients presenting with complaints of sharp abdominal pain be

given an immediate physical exam, including but not limited to a rectal digital exam. If the results

of that exam are unclear, the AMA advises physicians to order an imaging scan.

                  100.     Regular clinical methods of examination can obtain the correct diagnosis for

appendicitis in between 71% and 97% of cases. The only laboratory test that is needed for initial

evaluation is a complete blood count to determine if there is a significantly elevated white blood

cell count signaling an infection or inflammation.5

                  101.     In an article on treating appendicitis in resource-limited settings, the

physician author writes: “If there is any question about the diagnosis, more physical examinations

and laboratory tests should be performed and the patient should be evaluated every four to six hours,

preference in the hospital.”6

                  102.     Appendicitis treatment usually involves surgery to remove the inflamed

appendix. Though some studies have shown a positive reaction to antibiotics, the most effective

and long-lasting results, especially for men, have occurred after successful and routine

appendectomy.

                  103.     If Defendants had adhered to minimal, common standards of medical care

and treatment, they would have diagnosed Joshua’s appendicitis and saved his life.


4
  See Martin, Acute Appendicitis in Adults, supra.
5
  See Alfredo Alvarado, How to improve the clinical diagnosis of acute appendicitis in resource limited settings, 11
World Journal of Emergency Surgery (2016).
6
  Id.


                                                         21
            Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 22 of 28




Plaintiff’s Notice of Claim

                104.    On August 17, Joshua’s mother, his next of kin, filed a claim for

compensation with the Oklahoma Office of Management and Enterprise Services (“OMES”).

OMES confirmed receipt on August 22, 2018. On January 24, 2019, OMES denied the claim.

                105.    Plaintiff filed a complaint within one year and ninety days of the start of

Joshua’s mistreatment and two years after Joshua’s death.

                                    FIRST CLAIM FOR RELIEF
                                         42 U.S.C. § 1983
                                      (Against All Defendants)

                106.    Plaintiff repeats and realleges the foregoing paragraphs as if the same were

fully set forth at length herein.

                107.    By reason of the foregoing, and by denying Joshua access to adequate

medical care, failing to provide medical treatment, and/or exhibiting deliberate indifference to

Joshua’s rights by not acting on information which indicated that unconstitutional acts were

occurring, the Officer and Medical Defendants deprived Joshua of rights, privileges, and

immunities guaranteed to every citizen of the United States, in violation of 42 U.S.C. § 1983,

including, but not limited to, rights guaranteed by the Eighth and Fourteenth Amendments of the

United States Constitution. The Officer and Medical Defendants acted at all relevant times hereto

willfully, wantonly, maliciously, and/or with such reckless disregard of consequences as to reveal

a conscious indifference to the clear risk of death or serious injury to Joshua that shocks the

conscience. As a direct and proximate result of these violations of Joshua’s constitutional rights, he

suffered the damages hereinbefore alleged.

                108.    The Senior Defendants knew that the medical care at Joseph Harp prior to

and including the time of Joshua’s mistreatment and death was overseen by a doctor who never



                                                 22
            Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 23 of 28



examined him and had a history of drug abuse and a physician’s assistant who had his own past

with drug addiction. They failed to adequately supervise the Medical Defendants’ care of inmates,

and failed to hire qualified, competent, and proficient medical providers to treat inmates like Joshua.

Their failure to take measures to curb this neglect constituted acquiescence in the known unlawful

behavior of their subordinates and deliberate indifference to the rights and safety of the inmates in

their care and custody, including Joshua. The Senior Defendants’ conduct was a substantial factor

in the continuation of such abuse and neglect and a proximate cause of the constitutional violations

alleged in this complaint and of Joshua’s resultant damages, hereinbefore alleged.

                109.    Defendants acted under pretense and color of state law and in their individual

and official capacities and within the scope of their respective employments as DOC officers,

agents, employees, and/or contracted personnel. Said acts by Defendants were beyond the scope of

their jurisdiction, without authority of law, and in abuse of their powers. Defendants acted willfully,

knowingly, and with the specific intent to deprive Joshua of his constitutional rights secured by 42

U.S.C. § 1983 and by the Fourth, Eighth, and Fourteenth Amendments to the United States

Constitution.

                110.    As a direct and proximate result of the misconduct and abuses of authority

detailed above, plaintiff sustained the damages hereinbefore alleged.

                                    SECOND CLAIM FOR RELIEF
                                         Medical Malpractice
                                    (Against the Medical Defendants)

                111.    Plaintiff repeats and realleges the foregoing paragraphs as if the same were

fully set forth at length herein.

                112.    At all relevant times, the Medical Defendants undertook to provide medical

care to inmates in its custody at Joseph Harp, including Joshua, and they were legally obligated and




                                                  23
            Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 24 of 28



had a special duty to do so effectively.

                113.    The Medical Defendants were employed, retained and/or contracted with by

DOC to provide medical care to all inmates in the care and custody of the State of Oklahoma at

Joseph Harp, including Joshua.

                114.    The Medical Defendants agreed and purported to provide medical care and

services to inmates at Joseph Harp, including Joshua, from May 22, 2018 to May 29, 2018.

                115.    The Medical Defendants held themselves out as possessing the proper degree

of learning and skill necessary to render medical care, treatment, and as undertaking services in

accordance with good and accepted medical practice, and that they undertook to use reasonable

care and diligence in the care and treatment of Joseph Harp inmates, including Joshua.

                116.    The Medical Defendants were negligent and careless, acted contrary to

sound medical practice, and committed acts of medical malpractice against Joshua.

                117.    As a result of the Medical Defendants’ medical malpractice, negligence,

carelessness, and unskillfulness, Joshua sustained the damages hereinbefore alleged.

                                THIRD CLAIM FOR RELIEF
                          Intentional Infliction of Emotional Distress
                 (Against the Officer Defendants and the Medical Defendants)

                118.    Plaintiff repeats and realleges the foregoing paragraphs as if the same were

fully set forth at length herein.

                119.    The Officer and Medical Defendants engaged in extreme and outrageous

conduct intentionally and recklessly causing severe emotional distress to Joshua.

                120.    By reason of the foregoing, the Officer and Medical Defendants are liable

for the intentional infliction of emotional distress.

                121.    The Officer and Medical Defendants, their officers, agents, servants, and



                                                   24
            Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 25 of 28



employees were responsible for the intentional infliction of emotional distress suffered by Joshua.

                122.    As a direct and proximate result of the misconduct and abuse of authority

detailed above, Plaintiff sustained the damages hereinbefore alleged.

                               FOURTH CLAIM FOR RELIEF
                           Negligent Infliction of Emotional Distress
                 (Against the Officer Defendants and the Medical Defendants)

                123.    Plaintiff repeats and realleges the foregoing paragraphs as if the same were

fully set forth at length herein.

                124.    The Officer and Medical Defendants had a duty to protect Joshua from

injury.

                125.    The Officer and Medical Defendants failed to perform their duty to protect

Joshua from injury. Their repeated disregard of Joshua’s medical needs caused and exacerbated his

pain and suffering and his emotional distress.

                126.    By reason of the foregoing, The Officer and Medical Defendants are liable

to plaintiff for the negligent infliction of emotional distress.

                127.    The Officer and Medical Defendants, their officers, agents, servants, and

employees were responsible for the negligent infliction of emotional distress suffered by Joshua.

                128.    As a direct and proximate result of the misconduct and abuse of authority

detailed above, Plaintiff sustained the damages hereinbefore alleged.

                                  FIFTH CLAIM FOR RELIEF
                              Negligent Hiring/Training/Retention of
                                      Employment Services
                                   (Against Senior Defendants)

                129.    Plaintiff repeats and realleges the foregoing paragraphs as if the same were

fully set forth at length herein.

                130.    The Senior Defendants owed a duty of care to Joshua to prevent the conduct



                                                   25
            Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 26 of 28



alleged, because under the same or similar circumstances a reasonable, prudent, and careful person

should have anticipated that injury to Joshua or to those in a like situation would probably result

from the foregoing conduct.

                131.    Upon information and belief, all of the Medical Defendants and Officer

Defendants were unfit and incompetent for their positions.

                132.    The Senior Defendants knew or should have known through the exercise of

reasonable diligence that the Medical Defendants and Officer Defendants that they employed were

potentially dangerous. The Senior Defendants’ negligence in screening, hiring, training,

disciplining, and retaining these defendants proximately caused Plaintiff’s injuries.

                133.    As a direct and proximate result of this unlawful conduct, Plaintiff sustained

the damages hereinbefore alleged.

                                    SIXTH CLAIM FOR RELIEF
                                         Wrongful Death
                                      (Against All Defendants)

                134.    Plaintiff repeats and realleges the foregoing paragraphs as if the same were

fully set forth at length herein.

                135.    By reason of the foregoing, the statutory distributees of Joshua’s estate

sustained pecuniary and non-economic loss resulting from the loss of love, comfort, society,

attention, services, and support of Joshua. Defendants are liable for the wrongful death of Joshua.

                136.    As a consequence, Plaintiff has suffered damages, including but not limited

to burial expenses, mental pain and anguish, pecuniary loss, and grief and loss of companionship,

in an amount to be determined at trial.




                                                  26
            Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 27 of 28



                                    SEVENTH CLAIM FOR RELIEF
                                             Negligence
                                       (Against All Defendants)

                137.    Plaintiff repeats and realleges the foregoing paragraphs as if the same were

fully set forth at length herein.

                138.    At all times relevant to this Complaint, Defendants owed a duty to Joshua to

meet the standard of care owed to incarcerated people and/or to ensure that those under their

supervision were trained adequately regarding the proper care of such inmates and that adequate

policies and procedures regarding the proper care of such inmates were in place. The standard of

care required, among other things, proper treatment of Joshua’s medical condition, appropriate

monitoring of his deteriorating conditions, appropriate testing to determine the case of Joshua’s

deteriorating condition, and referral of Joshua for evaluation and treatment outside of the prison.

                139.    Defendants negligently and/or wantonly breached and violated this standard

of care or caused it to be violated, by denying him access to adequate medical care, failing to provide

medical treatment, and/or otherwise neglecting his medical needs.

                140.    Defendants’ breach of their duty of care was the proximate cause of Joshua’s

serious and unnecessary injuries, including severe pain and suffering and death.

                141.    As a direct and proximate result of the misconduct and abuse of authority

detailed above, Plaintiff sustained the damages hereinbefore alleged.

                                       PRAYER FOR RELIEF

                WHEREFORE, Plaintiff respectfully requests judgment against Defendants as

follows:

                a. awarding compensatory damages in an amount to be determined at trial;

                b. awarding punitive damages against the Defendants in an amount to be

                    determined at trial;


                                                  27
          Case 5:19-cv-00470-G Document 1 Filed 05/24/19 Page 28 of 28



             c. awarding Plaintiff reasonable attorneys’ fees and costs under 42 U.S.C. § 1988;

                and

             d. directing such other and further relief as the Court may deem just and proper,

                together with attorneys’ fees, interest, costs, and disbursements of this action.


Dated: May 24, 2019
       Tulsa, Oklahoma

                                                   RESPECTFULLY SUBMITTED,


                                                   /s/ Paul DeMuro
                                                   Paul DeMuro, OBA No. 17605
                                                   FREDERIC DORWART, LAWYERS PLLC
                                                   Old City Hall Building
                                                   124 East Fourth Street
                                                   Tulsa, Oklahoma 74103-5010
                                                   Telephone: (918) 583-9922
                                                   Facsimile: (918) 583-8251
                                                   pdemuro@fdlaw.com


                                                   EMERY CELLI BRINCKERHOFF
                                                   & ABADY LLP

                                                   Katherine Rosenfeld*
                                                   Alison Frick*
                                                   600 Fifth Avenue, 10th Floor
                                                   New York, New York 10020
                                                   Telephone: (212) 763-5000
                                                   Facsimile: (212) 763-5001
                                                   krosenfeld@ecbalaw.com
                                                   africk@ecbalaw.com


                                                   * Pro hac vice application pending

                                                   Attorneys for Plaintiff Christina Smith




                                              28
